DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
 	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 3, 2021 has been entered. 	This Office Action is in response to Applicant's arguments filed on March 3, 2021. Claim(s) 1-21 are pending. Claim(s) 18 and 19 are withdrawn. Claim(s) 1-17, 20, and 21 are examined herein insofar as they read on the elected invention.

Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claims 1-9-17 and 20-21 as being unpatentable over Venkateswara (2005/0084530) of record have been fully considered and are persuasive. Said rejection is hereby withdrawn.


 	Applicant argues:
		Raghuvanshi does not teach or suggest liquid rizatriptan compositions for nasal administration. Raghuvanshi discloses rizatriptan pharmaceutical compositions for parenteral administration and parenteral delivery systems such as injector devices for the delivery of the pharmaceutical compositions (see paragraph [0017]). Raghuvanshi discloses that “the present application provides pharmaceutical compositions including rizatriptan, which are appropriate for parenteral administration” (see paragraph [0017]). There is no teaching or suggestion in Raghuvanshi of a liquid rizatriptan composition for nasal administration. A person of ordinary
		skill in the art would not be motivated to modify the pharmaceutical composition designed for parenteral administration disclosed in Raghuvanshi to administer it via the nasal route.

		Further, Raghuvanshi teaches away from a liquid rizatriptan composition for nasal administration. Raghuvanshi discloses that “Oral administration of triptans is not always the preferred route, especially during migraine-related nausea and migraine-associated gastroparesis, which can further compromise therapeutic efficacy” (see page 1, paragraph [0004]). Further that “nasal spray preparations are not wholly absorbed in the nasal passages”, they “have a bitter taste, which can be particularly adverse for patients experiencing nausea and/or vomiting and may lead the patient to delay or avoid treatment” (see page 1, paragraph [0004]) and that “due to non-availability of rizatriptan dosage forms other than oral route, there 1s a need for non-oral fast acting rizatriptan dosage forms” (see paragraph [0013]).

		Even if a person of ordinary skill in the art were to combine the disclosures of Raghuvanshi with Venkateswara, the combination does not produce the claimed liquid rizatriptan composition for nasal administration. Raghuvanshi teaches a pharmaceutical composition designed for parenteral administration. Venkateswara teaches freeze-dried formulations designed to disintegrate in the mouth. The combination of these disclosures does not result in a liquid rizatriptan composition for nasal administration.

 	
	With respect to the arguments above, Examiner respectfully notes that Raghuvanshi teaches that composition of the instant invention. Raghuvanshi does not 
Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The modified/new rejections are made in the Final Office action below as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Raghuvanshi (US 2017/0119738) of record in view of Venkateswara (2005/0084530) of record.
 	At the outset, Examiner notes that the limitations regarding pharmacokinetic parameters of claim 17 are considered properties inherent in the disclosed active agent. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is 
  	Raghuvanshi teaches pharmaceutical compositions comprising an aqueous solution of rizatriptan or pharmaceutically acceptable salts thereof and at least one stabilizing agent comprising sodium chloride contained in a unit dose, wherein said rizatriptan and sodium chloride are present in a millimolar ratio of not more than about 
0.17:1.0, and said composition has a pH value of about 4.0 to about 7.5 [0057], as required by claims 1, 2, and 7.
 	Raghuvanshi teaches the pharmaceutical composition including rizatriptan optionally further comprises at least one pharmaceutically acceptable excipient selected from, but are not limited to, tonicity modifiers, buffering agents, preservatives, antioxidants and the like or mixtures thereof [0200]. 
 	Raghuvanshi teaches the term "buffering agent" as used herein, refers to an agent or a mixture of agents which can maintain pH and stability of a composition. The optimum system and pH range will depend on the nature of the drug (acid or base) and compatibility with other formulation ingredients [0204]. 
  	Raghuvanshi teaches examples of the buffering agents that can be used for the present application include, but are not limited to, citric acid, sodium citrate, disodium hydrogen phosphate, potassium phosphate, acetic acid, sodium acetate dihydrate, sodium acetate trihydrate, disodium edetate, sodium bicarbonate, sodium tartrate, sodium hydroxide and the like or mixtures thereof.  The amount of buffering agents that can be used in the present application ranges from about 0% to about 3.5%, weight by volume of the composition [0205], as required by the limitations of claims 4, 5, and 8.
preservative" as an agent which provides a chemical means of preservation and extension of product shelf life by inhibiting microbial growth, and thereby, constraining decomposition of the drug or pharmaceutical composition [0207]. Examples of the preservatives taught by     
 	Raghuvanshi include benzalkonium chloride, benzyl alcohol, phenol, methyl paraben, ethyl paraben, propyl paraben, butyl paraben, and halogenate derivatives thereof, thimerosal, meta-cresol and the like or mixtures thereof.  The amount of preservatives that can be used in the present application ranges from about 0% to about 1.0%, weight by volume of the composition [0208], meeting the limitations of claim 6. 
 	Raghuvanshi teaches the term "antioxidants" as used herein, refers to an agent that provides chemical or biological means of protection by prevention of oxidative degradation of the drug or pharmaceutical composition.  Examples of the antioxidants that can be used in the present application include, but are not limited to, ascorbic acid, ethylene diamine tetra acetic acid (EDTA), sodium bisulfite, sodium metabisulfite, citric acid, tartaric acid, glycerol, alpha tocopherol and the like or mixtures thereof.  The amount of antioxidants that may be used in the present application ranges from about 0% to about 1.0%, weight by volume of the composition [0209].
 	Raghuvanshi teaches the present pharmaceutical composition including rizatriptan optionally comprises "co-solvents", referring to an agent used to enhance solubility of the drug.  It also reduces dose volume and optimizes insolubility.  Examples of the co-solvents include propylene glycol, glycerol, low molecular weight poly ethylene glycols and the like or mixtures thereof.  The amount of co-solvents that 
 	Raghuvanshi teaches the rizatriptan or pharmaceutically acceptable salts thereof include pharmaceutically acceptable, pharmacologically active derivatives of rizatriptan, including both individual enantiomers of rizatriptan (dextrogyral and levogyral enantiomers) in their substantially pure form and their pharmaceutically acceptable salts, mixtures (in any ratio) of rizatriptan enantiomers and their pharmaceutically acceptable salts, and active metabolites of rizatriptan and their pharmaceutically acceptable salts.  The solid state form of rizatriptan used in the composition is not critical.  For example, rizatriptan can be amorphous or crystalline.  Examples of pharmaceutically acceptable salts include, but not limited to, any of the salts or co-crystals of rizatriptan selected from benzoate, sulphate, citrate, phosphate, maleate, formate, acetate, hydrochloride, hydrobromide, nitrate, mesylate, succinate and the like.  The salts may be in the form of solvate, hydrate, hemihydrates or anhydrous forms.  The amount of pharmaceutically acceptable rizatriptan salt used in the present composition is equivalent or less than about 5 mg of rizatriptan base.  For example, 3.6 mg of rizatriptan benzoate salt is equivalent to 2.5 mg of rizatriptan base [0191].
 	Raghuvanshi teaches parenteral administration [0002].
 	Raghuvanshi does not teach nasal administration.
 	Venkateswara teaches administration through the mucosal tissues of the mouth, pharynx, and esophagus of therapeutic drugs possesses a distinct usefulness.  Administration of drugs by this route does not expose the drug to the gastric and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated a composition of liquid rizatriptan to administer parenterally as taught by Raghuvanshi and also envisioned a formulation for nasal administration. The motivation for such modification in formulation is stated by Venkateswara. Administration through the mucosal tissues of the mouth, pharynx, and esophagus of therapeutic drugs does not expose the drug to the gastric and intestinal digestive juices, thereby largely bypassing the liver on the first pass through the body, avoiding additional metabolism and/or inactivation of the drug.  Thus, absent some demonstration of unexpected results from the claimed parameters, the manipulation of the route of administration for a particular drug regimen would have been obvious at the time of applicant's invention.
 	Raghuvanshi does not teach a solubilizing agent such as polysorbate.
 	Venkateswara teaches open network of carrier materials which may be used in the pharmaceutical composition may be any water-soluble or water-dispersible inert pharmaceutical excipients capable of forming a rapidly disintegrable open matrix network including cyclodextrins [0038].
Furthermore, Raghuvanshi does not teach the specific amount of the excipients as required by the instant claims. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04. The skilled artisan is aware that employing a pharmaceutically acceptable carriers and excipients in pharmaceutical composition is generally considered prima facie obvious.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

 	Claims 1-9, 12-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (WO 2017/122161).
 	At the outset, Examiner notes that the limitations regarding pharmacokinetic parameters of claim 17 are considered properties inherent in the disclosed active agent. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Regarding claim 1 of the instant invention, Kulkarni teaches intranasal pharmaceutical composition comprising from about 1 mg to about 20 mg of at least one 5HTI B/I D agonist or salts thereof, and at least one pharmaceutically acceptable excipient (claim 1), wherein the 5HTI B/I D agonist or salts thereof is selected from a group consisting of sumatriptan, rizatriptan, naratriptan, zolmitriptan, eletriptan, almotriptan, frovatriptan or a pharmaceutically acceptable salt, solvate, hydrate, polymorph, prodrug or mixtures thereof (claims 4 and 11).
Kulkarni teaches suitable cosolvents for the composition include aqueous based vehicles suitable for intranasal administration. In addition to aqueous (purified water), oil or gel vehicles, other vehicles which may be used in the compositions comprise solvent systems containing ethyl alcohol, isopropyl alcohol, glycerin, propylene glycol, polyethylene glycol, mixtures thereof or mixtures of one or more of the foregoing with water (page 13, lines 18-23). Co-solvent solubilization is important in nasal dosage forms where it is recommended to incorporate the required dose as a true solution in 100-200 µL volume of liquid (page 13, lines 15-17). More specifically polyethylene glycol 400 is employed in example 1 (page 16; lines 5-10).
amount of aqueous solvent and cosolvent may range from about 0.005% w/w to about 1% w/w of the composition (page 14, lines 29-30).
Regarding claim 2, Kulkarni teaches wherein one or more pharmaceutically acceptable excipient comprises efflux modulator, one or more of cosolvents, isotonicity agents, chelating agents, preservative, pH adjusting agents, absorption promoters, viscosifiers, sweetener/taste masking agents, or mixtures thereof (claim 5).
Regarding claim 3, Kulkarni teaches examples of suitable efflux modulator which can be employed in the intranasal pharmaceutical composition of 5HTI B/I D agonist or salts thereof may be selected from polysorbates, among others. The amount of the efflux modulator present in the pharmaceutical composition may range from about 5% w/w to about 15% w/w relative to the total weight of the composition (page 10, lines 3-21).
Regarding claims 5 and 13, Kulkarni teaches examples of suitable chelating agents (permeation enhancer) for the composition according to the invention may be selected from, but not limited to edetate disodium (EDTA); edetate trisodium; edetate tetrasodium; and diethyleneamine pentaacetate, preferably EDTA. The amount of the chelating agent present in the pharmaceutical composition may range from about 0.0001 to 1 % w/w relative to the total weight of the composition (page 14, lines 7-12).
Regarding claims 5, 7 and 8, Kulkarni teaches examples of suitable pH adjusting agents for the composition may be selected from sodium hydroxide, hydrochloric acid, citric acid, acetic acid, fumaric acid,  malic acid, nitric acid, phosphoric acid, propionic acid, sulfuric acid, tartaric acid, or combinations thereof. The composition comprises an pH adjusting agent sufficient to adjust the pH below 7 (page 14, lines 19-24).
Regarding claims 4 and 12, Kulkarni teaches  examples of suitable antioxidants (stabilizer) for the composition according to the invention may be selected from, but not limited to ascorbic acid, alpha-tocopherol (vitamin-E), butylated hydroxyanisole, butylated hydroxytoluene, glutathione and the like. The amount of the antioxidant present in the pharmaceutical composition may ranges from about 0.0002 to about 0.5% w/w relative to the total weight of the composition (page 14, lines 1-6).
Regarding claim 16, as discussed above, Kulkarni teaches butylated hydroxytoluene, butylated hydroxyanisole, edetate disodium and benzalkonium chloride in amounts that fall within the ranges taught by the cited art. 
Regarding claim 6 and 14, Kulkarni teaches examples of the suitable preservatives for the composition may be selected from benzyl alcohol, quaternary ammonium halides, phenylcarbinol, thimerosal, disodium edetate and phenyl ethyl alcohol. The amount of the preservative present in the pharmaceutical composition may range from about 0.005 to about 1% w/w relative to the total weight of the composition (page 13, lines 24-29). More specifically, benzalkonium chloride is taught (page 19, Process, step 3). 
Kulkarni teaches examples of suitable sweetener/taste masking agents may be selected from sucralose, thaumatin (e.g., Talin®) sucrose, saccharin (including the salt forms: sodium, calcium, etc.), fructose, glucose, dextrose, corn syrup, aspartame, acesulfame-K, xylitol, sorbitol, erythritol, ammonium glycyrrhizinate, thaumatin, neotame, mannitol, eucalyptus oil, camphor, and natural or artificial flavors or flavoring menthol, mints, vanilla, orange, etc.), or combinations of two or more of such agents (page 14-15, bridging paragraph).
Regarding claim 21, as discussed above, Kulkarni teaches Vitamin E, edetate disodium, menthol and sucralose in amounts that fall within the ranges taught by the cited art. 
Regarding claims 9, 15 and 20, Kulkarni teaches the components of the liquid rizatriptan composition for nasal administration.
 	The difference between Kulkarni and the claimed invention is that it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831,15 USPQ2d 1566 (Fed. Cir. 1990)).
 	However, based on the above, Kulkarni teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
Regarding claims 9, 15, and 20, Kulkarni does not specifically teach the amounts of rizatriptan from about 2% to about 15.73%, 7.414%, and 14.534%, respectively.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the concentration and types of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04. The skilled artisan is aware that employing a pharmaceutically acceptable carriers and excipients in pharmaceutical composition is generally considered prima facie obvious.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

 	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (WO 2017/122161) as applied to claims 1-9, 12-17 and 20-21 in the 103 rejection above in view of Billotte (US 6,713, 461) of record.
Kulkarni is discussed above.
Kulkarni teaches intranasal pharmaceutical compositions comprising at least one 5HTI B/I D agonist or salts thereof, and at least one pharmaceutically acceptable excipient (claim 1), wherein the 5HTI B/I D agonist or salts thereof is selected from a group consisting of sumatriptan, rizatriptan, naratriptan, zolmitriptan, eletriptan, 
Kulkarni does not teach the presence of cyclodextrin, specifically hydroxypropyl beta cyclodextrin or sulfobutylether beta cyclodextrin as required by the limitations of the instant claims.
Billotte teaches intranasal compositions (claim 20) comprising 5HTI B/I D agonists for the treatment of migraines (claim 24), wherein the agonist is eletriptan (claim 1).  
The anti-migraine compositions taught by Billotte comprise pharmaceutically acceptable excipients, diluents or carriers similar to those as taught by Kulkarni (claim 7; claim 22). 
Billotte teaches the presence of a cyclodextrin derivative, specifically sulfobutylether beta cyclodextrin (claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the pharmaceutical compositions of Kulkarni for the treatment of migraines and also employed cyclodextrin as an excipient in the composition. Kulkarni teaches polysorbates as a type of agent for solubilization, but not those of cyclodextrin in nature. The skilled artisan would have found it obvious to have employed cyclodextrin-type agents based on the teachings of Billotte. Billotte teaches 5HTI B/I D agonists for the treatment of migraines, wherein the 5HTI B/I D agonist is eletriptan rather than rizatriptan, as required by the instant claims. The skilled artisan would have found employing pharmaceutically acceptable carriers and excipients in pharmaceutical composition prima facie obvious based on the teachings of Kulkarni in view of Billotte, in the absence of secondary considerations.
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Bhanushali, RS, Nanoemulsion Based Intranasal Delivery of Antimigraine Drugs for Nose to Brain Targeting, Indian Journal of Pharmaceutical Sciences, November - December, 2009, pages 707-709. (Reference 1, cited in IDS of 8/3/21)

Claims 1-17 and 20-21 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627